Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-29-2008

Adams v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3902




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Adams v. Comm Social Security" (2008). 2008 Decisions. Paper 1106.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1106


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                      ___________

                      No. 07-3902
                      ___________

                    REESA ADAMS,

                            Appellant


                           v.

             JO ANNE B. BARNHART,
        COMMISSIONER OF SOCIAL SECURITY

                      ___________


      On Appeal from the United States District Court
           for the Western District of Pennsylvania
                 (D.C. Civil No. 06-cv-01427)
    District Judge: The Honorable Donetta W. Ambrose

                      ___________

        Submitted Under Third Circuit LAR 34.1(a)
                     May 23, 2008

Before: SMITH, HARDIMAN, and NYGAARD, Circuit Judges.

                  (Filed: May 29, 2008)

                      ___________

               OPINION OF THE COURT
                    ___________
NYGAARD, Circuit Judge.

       Reesa Adams appeals from the decision of the District Court affirming the

Commissioner’s denial of her claim for disability insurance benefits under Title II of the

Social Security Act. 42 U.S.C. §§ 401-433. Because our opinion is wholly without

precedential value, and because the parties and the District Court are familiar with its

operative facts, we offer only an abbreviated recitation to explain why we will affirm the

decision of the District Court.

       Adams did not dispute the ALJ’s findings, adopted by the Commissioner, with

regard to her physical impairments. Rather, she argued that the ALJ erred in denying her

claim of mental impairment. We agree with the District Court that the decision adopted

by the Commissioner is supported by substantial evidence.

       In the decision adopted by the Commissioner, it was recognized that Adams had a

mental impairment. Nonetheless, upon engaging the required sequential evaluation of the

evidence (20 C.F.R. §404.1520), it was determined that Adams’ impairment did not limit

her basic activities or work, and only slightly limited her in social function, concentration,

and persistent activity. See Petition of Sullivan, 904 F.2d 826, 845 (3d Cir. 1990).

Additionally, it was noted that Adams did not suffer any episodes of prolonged

decompensation related to her mental condition. These factual findings reasonably

supported the overall conclusion that Adams’ mental impairments did not significantly

limit her ability to perform basic work activities over a twelve-month period, and that her



                                              2
impairment was therefore not “severe,” as would be necessary to support a disability

claim. See Newell v. Comm’r of Social Security, 347 F.3d 541 (3d Cir. 2003).

      For all of these reasons, we will affirm the decision of the District Court.




                                             3